Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/16/2021 has been entered. Claims 1, 3, 8, 10, 15 and 17 have been amended.  Claims 2, 9 and 16 have been cancelled. Claims 1, 3-8, 10-15 and 17-20 are pending in this application.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, over Wright (U.S Pub No. 2014/0366136 A1, referred to as Wright), Albornoz (U.S Pub No. 2005/0086500 A1, referred to as Albornoz) and Satish et al. (U.S Patent No. 8,401,982 B1, referred to as Satish).

Wright discloses improved capabilities for behavioral-based threat detection. An executing computer process is monitored for an indication of malicious behavior, wherein the indication of the malicious behavior is a result of comparing an operation with a predetermined behavior, referred to as a gene. A plurality of malicious behavior indications observed for the executing process are compared to a predetermined 

Albornoz discloses a system, method and computer readable medium for detecting intrusions is disclosed. The method on a computer includes receiving a behavior profile associated with an application and reading the behavior profile associated with the application. The method further includes monitoring execution of the application, according to the behavior profile. If the behavior of the application does not conform to the behavior profile, a message is issued indicating that the application is not conforming to the behavior profile.

Satish discloses a decision tree for classifying computer files is constructed. A set of training files known to be legitimate or malicious are executed and their runtime behaviors are monitored. When a behavior event is detected for one of the training file at a point in time, a feature vector is generated for that training file.

However, regarding claims 1, 8 and 15, the prior art of Wright, Albornoz and Satish when taken in the context of the claim as a whole do not disclose nor suggest, “the hierarchical sequence of operations including (1) a first sequence of at least two of the operations, and (2) a second sequence of at least two of the operations.”.

Claims 3-7 depend on claim 1, claims 10-14 depend on claim 8 and claims 17-20 depend on claim 15, and are of consequence allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HASSAN SAADOUN/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435